 Case 18-03026               Doc 48      Filed 08/26/19 Entered 08/26/19 13:20:38      Desc Main
                                           Document Page 1 of 37
   FILED & JUDGMENT ENTERED
             Steven T. Salata




         August 26 2019


     Clerk, U.S. Bankruptcy Court
    Western District of North Carolina
                                                                        _____________________________
                                                                                  Laura T. Beyer
                                                                          United States Bankruptcy Judge



                                 UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
                                       CHARLOTTE DIVISION

In re:                             )
                                   )
LIANA SUE CONKLIN,                 )                           Chapter 13
                                   )                           Case No. 18-30263
                    Debtor.        )
___________________________________)
                                   )
KEVIN JUBER and LINDA JUBER,       )
                                   )
                    Plaintiffs,    )
                                   )                           Adversary Proceeding
v.                                 )                           No. 18-3026
                                   )
LIANA SUE CONKLIN,                 )
                                   )
                    Defendant.     )
___________________________________)

                 FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
                      GRANTING JUDGMENT TO THE DEFENDANT

     This case involves uncommon factual circumstances and the

application of a deceptively simple statutory scheme that raises

as many questions as it answers.                       The facts epitomize how the best

of intentions can get off track and how a simple, personal loan

made between two parties can lead to a complicated dispute over

the dischargeability of that debt when one of the parties later

files for bankruptcy.                     Based on the facts and testimony presented
 Case 18-03026    Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                              Document Page 2 of 37


at trial, the court concludes that the funds that Kevin and Linda

Juber (the “Jubers”) loaned their son’s then-fiancé, Liana Conklin

(the “Debtor”), to enable her to pay off her private student loans,

constitute a dischargeable debt that the Debtor may treat as a

general unsecured claim in her Chapter 13 plan.

                                 Findings of Fact

      1.    Despite the fact that this matter came on for trial, the

parties were largely in agreement about the facts.                   Nonetheless,

the landscape in which this dispute arose and the factual nature

of   the   loan   at    issue    are   crucial   to   this    court’s    ultimate

determination regarding the dischargeability of the debt.

      2.    The Debtor’s story begins much like any other college

student.    The Debtor began attending college at the University of

New Haven in the fall of 2009.           Transcript of Trial at 102, Juber

v. Conklin, No. 18-3026 (Bankr. W.D.N.C. Apr. 1, 2019), ECF No. 40

[hereinafter Transcript].           The Debtor financed her studies with

student loans from the Department of Education; private student

loans from three different loan providers (the “Three Original

Loans”);    other      grants;   and   scholarships    from    the     university.

Transcript of Deposition of Liana Sue Conklin at 12, Juber v.

Conklin, No. 18-3026 (Bankr. W.D.N.C. July 23, 2018), ECF No. 8.

While at the university, the Debtor began dating the Jubers’ son,

Christopher “Kip” Juber (the “Jubers’ Son”).                 Transcript at 102.

In the spring of 2013, the Debtor graduated from college, id. at




                                         2
 Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                            Document Page 3 of 37


11, and she and the Jubers’ Son became engaged in December of 2014.

Transcript at 103.

     3.     Around the time of the engagement, and after the Debtor

graduated, the Jubers learned about the nature and extent of the

Debtor’s Three Original Loans.            Transcript at 10–11.       At trial,

Mr. Juber testified that he and his wife were concerned because

“[o]nce Christopher and [the Debtor] became engaged” they would

form a household “and any incomes both had would, effectively, be

contributing to that household.”           Transcript at 13.         The Jubers

“always tried to . . . position [their] children to start somewhat

free of debt in order to be able to afford a house, or just not

have a lot of financial burden over them.”           Transcript at 11.        To

that end, Mr. Juber inquired about the specifics of the Three

Original    Loans,   ultimately    sparking    a   conversation      about   the

parents helping both their son and the Debtor with the loans.

Transcript at 105–06.      The Jubers’ Son first discussed the details

of the offer with his parents, Transcript at 107, and ultimately

brought the Debtor into the conversation through a phone call

amongst the four of them. Transcript at 13–14, 108–09.                This call

took place approximately one month after the couple became engaged.

Transcript at 13, 106.      It was during this phone conversation that

the Jubers explained their plan to assist the couple.                Transcript

at 13–16.    The Debtor did not approach the Jubers about providing

this loan or suggest that she was unable to make her payments on




                                      3
 Case 18-03026     Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                               Document Page 4 of 37


the   Three    Original     Loans.      Transcript     at    106–08.      In    fact,

according to Mr. Juber, the Debtor had a history of making her

payments      on   the    Three      Original     Loans     without     difficulty.

Transcript at 54.           It was upon the Jubers’ suggestion that the

Debtor and the Jubers’ Son considered allowing his parents to pay

off the loans.      Transcript at 107–08, 137.

      4.      The Jubers’ offer to the Debtor was twofold.               First, the

Jubers planned to activate their home equity line of credit (the

“HELOC”) to pay off the Three Original Loans.                 Transcript at 108.

The Jubers understood that the weighted average of the interest

rates on the Three Original Loans was around 9.5% while the

interest rate on the HELOC was only 1.99%.                Transcript at 12.       The

Jubers believed that by paying off the Debtor’s Three Original

Loans with the HELOC, the Debtor and their son would benefit from

the lower interest rate and be able to have a lower principal

balance when they married.           Transcript at 13, 16.         In return, the

Jubers asked the Debtor to agree to pay $500 biweekly until they

decided to sell their home (the “Oral Loan”).                   Transcript at 18.

The Jubers planned to sell their home in the near future and would

ultimately need to pay off the HELOC prior to closing.                  Transcript

at 19-20, 31.       As such, at the end of this roughly twelve-month

term,   the    Jubers    understood     that     the   Debtor    and    their    son,

together,      would     refinance     the      remaining    principal,        albeit

significantly reduced by the Oral Loan.                   Transcript at 12, 18.




                                         4
 Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                            Document Page 5 of 37


Specifically, this transaction would occur after the Debtor and

the Jubers’ Son wed, and the Jubers assumed that their son would

need to cosign on the debt.        Transcript at 19, 44.

     5.     Throughout the trial, the parties testified that the

purpose of the Oral Loan was to allow any net income that either

the Debtor or the Jubers’ son earned during the course of that

year to be committed to paying off the principal of the loan.

Transcript at 16, 108.       Mr. Juber testified that he was “not in

the business of providing loans,” Transcript at                 68, and the

couple’s pending engagement was “100%” the reason he offered the

loan to the couple.       Transcript at 20.       He wanted the couple to

have a stable financial situation as they began their married life

together.    Transcript at 75.

     6.     The parties never contemplated the fate of the Oral Loan

in the event that the engagement of the Debtor and the Jubers’ Son

fell through.      Alas, the Debtor called off the engagement in

November of 2015, Transcript at 126, which triggered a litany of

email exchanges between the Debtor, the Jubers, and the Jubers’

Son about how to handle the Oral Loan after the engagement ended,

see Plaintiffs’ Exs. 6–9, 13–14, 16–18, 21–22, 26–32.                Mr. Juber

explained that payment of the Debtor’s student debts would “no

longer . . . be affecting [the Juber’s] [S]on’s household, [so

they] wanted to try and just distance [themselves].”                 Transcript

at 36–37.




                                      5
 Case 18-03026    Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                             Document Page 6 of 37


      7.     To that end, the Jubers asked the Debtor to sign a

written promissory note for the debt she owed pursuant to the Oral

Loan.      Transcript at 53–54; see Plaintiffs’ Ex. 11.               The Jubers,

the Debtor, and the Debtor’s parents exchanged multiple versions

of a promissory note via email correspondence.             Transcript at 38–

54; see Plaintiffs’ Exs. 7–14, 16–18, 26–32.               On more than one

occasion, the email records reveal that the Debtor sought advice

from her parents, Transcript at 143–48, and requested changes in

the   proposed    promissory     note’s    terms    from   the   Jubers,      see

Plaintiffs’ Exs. 6–13, 14, 16, 17, 18, 21, 22, 26–32.                  The Jubers

honored each of the Debtor’s requests.             Transcript at 38–50; see

Plaintiffs’ Exs. 7, 10–13, 26–28, 30, 32. Interestingly, the first

version of the proposed promissory note included a provision that

referred to the “educational purposes” of the Three Original Loans.

Transcript at 94; Plaintiffs’ Ex. 7.            However, the final version

of the promissory note (the “Promissory Note”), which was attached

to the Jubers’ proof of claim, neither made reference to the loan

as an educational loan, a student loan, or a Qualified Education

Loan nor suggested that the Oral Loan had any educational purpose.

Plaintiffs’ Ex. 12. Mr. Juber testified that he was not familiar

with the term “Qualified Education Loan” when he asked the Debtor

to sign the Promissory Note.         Transcript at 68–69, 81.

      8.     The terms of the Promissory Note were different than the

terms of the Oral Loan.          Under the Promissory Note, the Debtor




                                       6
 Case 18-03026   Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                             Document Page 7 of 37


would repay the Jubers over a ten-year term at an interest rate of

9.5%, the weighted average interest rate of the Three Original

Loans.     Transcript at 85; Plaintiffs’ Exs. 12–13.           The Promissory

Note contained signatory lines for both the Debtor and the Debtor’s

parents but was only signed by the Debtor and was neither cosigned

nor secured by any of the Debtor’s collateral.              Transcript at 55,

143; Plaintiffs’ Ex. 12.

      9.     The Debtor made relatively timely payments under the

Promissory Note for two years following its execution.                Transcript

at 56–57; 59–60.      During those two years, the Jubers did not

prepare or send to the Debtor copies of IRS Form 1098-E, the

declaration of interest paid on a student loan that student loan

providers issue to borrowers.         Transcript at 63–64.       In fact, the

Jubers did not prepare these forms until their bankruptcy counsel

instructed them to do so when they filed this adversary proceeding.

Id.      The Debtor made full payments to the Jubers under the

Promissory Note through January 2018.           Transcript at 59.

      10.    On February 20, 2018, the Debtor filed a Chapter 13

bankruptcy     petition.       The   Jubers     commenced    this      adversary

proceeding on April 25, 2018 seeking to classify the Debtor’s

indebtedness, as represented by the Oral Loan and the subsequent

Promissory Note, as nondischargeable debt incurred as a refinance

of a qualified education loan under § 523(a)(8) of the Bankruptcy

Code and § 221(d) of the Internal Revenue Code.




                                       7
 Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                            Document Page 8 of 37


                            Procedural History

     11.   When the Debtor commenced her case on February 20, 2018,

she also filed a Chapter 13 plan.           The Debtor listed a student

loan payment to FedLoan Servicing that she planned to pay directly

but did not separately classify or otherwise list any student loans

that would be dealt with through her plan as long-term debts.                On

March 17, 2018, the Jubers filed a proof of claim in the Debtor’s

case for $69,136.40.      The Jubers explained that the basis of their

claim was a “[l]oan provided to refinance student loans.”                About

two months later, the Jubers filed an Objection to Confirmation of

the Debtor’s plan as well as this adversary proceeding.              The basis

of both their objection and this adversary is the alleged non-

dischargeability of the Oral Loan and the subsequent Promissory

Note.   Specifically, in the context of their objection, the Jubers

contend that the Debtor cannot discharge her debt to them because,

pursuant to 11 U.S.C. §§ 523(a)(8)(B) and 1328(a)(2), the debt is

“indebtedness . . . used to refinance indebtedness which qualifies

as a qualified education loan” under § 221(d) of the Internal

Revenue Code.    See Objection to Confirmation at 1, In re Conklin,

No. 18-30263 (Bankr. W.D.N.C. Apr. 24, 2018), ECF No. 16.                   The

Jubers argue that the Debtor’s plan violates the provisions of

Chapter 13 and was not proposed in good faith because it proposes

to pay the Jubers “only pro rata as an [sic] non-priority unsecured

claim that is not separately classified as a long-term debt.”               Id.




                                      8
 Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                            Document Page 9 of 37


Following a hearing on the Jubers’ Objection to Confirmation, the

court confirmed the Debtor’s plan subject to a ruling in this

adversary proceeding as to the treatment of the Oral Loan and the

Promissory Note.     Order Confirming Plan at 1, In re Conklin, No.

18-30263 (Bankr. W.D.N.C. Aug. 18, 2018), ECF No. 30.

     12.    Shortly after the conditional confirmation, the Jubers

filed Plaintiffs’ Motion for Partial Summary Judgment that sought

to establish that the Debtor’s Three Original Loans were “qualified

education loans” as defined in § 221(d)(1) of the Internal Revenue

Code.   Plaintiffs’ Motion for Partial Summary Judgment at 1, Juber

v. Conklin (In re Conklin), No. 18-3026 (Bankr. W.D.N.C. Oct. 3,

2018), ECF No. 11. In order for the Jubers to establish that the

Oral Loan and the Promissory Note were refinanced student loans,

they had to first establish that the Three Original Loans were

qualified    education     loans     under   11   U.S.C.     § 523(a)(8)(B).

Following briefing and a hearing on the Plaintiffs’ Motion for

Partial Summary Judgment, the court entered the Order Granting

Plaintiffs’ Motion for Partial Summary Judgment on December 3,

2018.   This order concludes that the Three Original Loans were

qualified education loans.         Order Granting Plaintiffs’ Motion for

Partial Summary Judgment at 5, Juber v. Conklin (In re Conklin),

No. 18-3026 (Bankr. W.D.N.C. Dec. 3, 2018), ECF No. 21.

     13.    This adversary proceeding then proceeded to trial on

January 25, 2019 on the issue of whether the Oral Loan to the




                                       9
 Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                           Document Page 10 of 37


Debtor   was   nondischargeable     pursuant     to   § 523(a)(8)(B)      as     a

refinance of the Three Original Loans—three qualified education

loans.     While some of the features of the Promissory Note were

instructive in deciding this issue, the court’s focus remained on

the Oral Loan given that it was the original representation of the

agreement between the parties. For all of the reasons stated on

the record and as explained in this written opinion, the court

concludes that the Oral Loan to the Debtor is dischargeable and

will be treated as a general unsecured claim in the Debtor’s

Chapter 13 case.

                            Conclusions of Law

     14.    While the parties agreed, in large part, about the facts

of this case, the same cannot be said about the application of

those facts to the law at issue—largely because there is no case

factually on point with the one before this court.               In general,

there is little case law interpreting § 523(a)(8)(B).

     15.    The provision of the code at issue in this case is 11

U.S.C.     § 523(a)(8)(B).      Section 523(a)(8)        outlines      several

categories of student debt that may be excluded from discharge,

including any debt for:

            (A)(i) an educational benefit overpayment or
            loan made, insured, or guaranteed by a
            governmental unit, or made under any program
            funded in whole or in part by a governmental
            unit or nonprofit institution; or
               (ii) an obligation to repay funds received
                as an educational benefit, scholarship, or
                stipend; or


                                      10
    Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                              Document Page 11 of 37


             (B) any other educational loan that is a
             qualified education loan, as defined in
             section 221(d)(1) of the Internal Revenue Code
             of 1986, incurred by a debtor who is an
             individual.

Section 221(d)(1) of the Internal Revenue Code defines a “qualified

education loan” as:

             any indebtedness incurred by the taxpayer
             solely to pay qualified education expenses—
                (A)     which are incurred on behalf of the
               taxpayer    . . .  as   of   the  time   the
               indebtedness was incurred,
                (B)     which are paid or incurred within a
               reasonable period of time before or after
               the indebtedness is incurred, and
                (C)     which are attributable to education
               furnished during a period during which the
               recipient was an eligible student.

             Such term includes indebtedness used to
             refinance indebtedness which qualifies as a
             qualified education loan. The term “qualified
             education   loan”  shall   not  include   any
             indebtedness owed to a person who is related
             (within the meaning of section 267(b) or
             707(b)(1)) to the taxpayer . . . .

26 § U.S.C. 221(d).          “[T]he initial burden is on the lender to

establish the existence of the debt and to demonstrate that the

debt is included in one of the four categories enumerated in

§ 523(a)(8).”       Rumer v. Am. Educ. Servs. (In re Rumer), 469 B.R.

553, 561 (Bankr. M.D. Pa. 2012) (citations omitted).1                     But cf.

Skipworth v. Citibank Student Loan Corp. (In re Skipworth), Nos.


1
  In outlining the four categories of dischargeable student debt under
§ 523(a)(8), the Rumer court’s fourth category does not accurately state the
text of § 523(a)(8)(B)—it leaves out the first six words: “any other educational
loan that is.” Doyle v. Creeger (In re Creeger), Nos. 14-34053, 15-3023, 2016
WL 3049972, at *3 (Bankr. N.D. Ohio May 20, 2016) (citing In re Oliver, 499
B.R. 617, 622-23 (Bankr. S.D. Ind. 2013)); see Rumer, 469 B.R. at 561.


                                         11
    Case 18-03026       Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                                  Document Page 12 of 37


09-83984, 09-80149, 2010 WL 1417964, at *2 (Bankr. N.D. Ala. Apr.

1, 2010) (noting that it was the debtor who failed to meet his

burden on the issue of whether the loan was a student loan).

        16.       While the court acknowledges that, at first blush, the

Oral Loan may appear to fall within the language of § 221(d), such

a    reading       is    contrary     to   longstanding     canons    of     statutory

interpretation, the public policies that motivated the passage of

§ 523(a)(8), and the legislative history surrounding § 523(a)(8).

The court reached this conclusion by (I) interpreting the plain

meaning       of    § 523(a)(8)(B),        (II)    reviewing   the   public       policy

considerations and legislative history of § 523(a)(8), and (III)

employing the “substance of the transaction” test used by many

courts       in    analyzing      cases    under    § 523(a)(8)(A),         the   sister

provision to the one at issue.

        I.        The Oral Loan is not an “Educational Loan”

        17.       The court begins its analysis by examining the plain

language of the statute in question: 11 U.S.C. § 523(a)(8)(B).

“The starting point for interpreting a statute is the language of

the statute itself.”             London-Marable v. Sterling, Nos. CIV 06-CV-

2659, BK-5-4339, 06-00274, 2008 WL 2705374, at *5 (D. Ariz. July

9, 2008) (quoting Thorson v. Cal. Student Aid Comm’n (In re

Thorson), 195 B.R. 101, 104 (B.A.P. 9th Cir. 1996)).                        “Bankruptcy

provisions will be interpreted according to their plain meaning

except in the rare cases [in which] the literal application of a




                                             12
 Case 18-03026    Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                             Document Page 13 of 37


statute will produce a result demonstrably at odds with the

intention of its drafters.”         Id. (alteration in original) (quoting

Leonard v. St. Rose Dominican Hosp. (In re Majewski), 310 F.3d

653, 656 (9th Cir. 2002)).         The Supreme Court has said that courts

must give meaning and effect to every clause and word of a statute,

see Negonsott v. Samuels, 507 U.S. 99, 106 (1993) (quoting Moskal

v. United States, 498 U.S. 103, 109-10 (1990)), and must look not

only at a particular clause but also the language and design of

the statute as a whole, Dada v. Mukasey, 554 U.S. 1, 16 (2008)

(citations omitted).        “When the statute’s language is plain, the

sole function of the court—at least where the disposition required

by the text is not absurd—is to enforce it according to its terms.”

In re McLain, 376 B.R. 492, 494 (Bankr. D.S.C. 2007) (quoting Lamie

v. U.S. Tr., 540 U.S. 526, 534 (2004)). With respect to exceptions

to discharge, “it is axiomatic that exceptions to discharge ‘should

be confined to those plainly expressed,’ and construed narrowly

against the creditor.”        Campbell v. Citibank (In re Campbell), 547

B.R. 49, 54 (Bankr. E.D.N.Y. 2016) (quoting Kawaauhau v. Geiger,

523 U.S. 57, 62 (1998)); see Hawkins v. Franchise Tax Bd., 769

F.3d 662, 666 (9th Cir. 2014) (“[T]he Supreme Court has interpreted

exceptions   to    the     broad   presumption     of   discharge      narrowly.”

(citing Kawaauhau, 523 U.S. at 62)).            Still, while the plain text

of the statute is of utmost importance, “that does not mean that

a court must read the words with blinders on.”            Golden v. JP Morgan




                                        13
 Case 18-03026      Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                              Document Page 14 of 37


Chase Bank (In re Golden), 596 B.R. 239, 260 (Bankr. E.D.N.Y.

2019).      “[I]t is a ‘fundamental canon of statutory construction

that the words of a statute must be read in their context and with

a view to their place in the overall statutory scheme.’ ”                      Id.

(quoting Davis v. Mich. Dep’t of Treasury, 489 U.S. 803, 809

(1989)).

      18.    The    plain    language    of   § 523(a)(8)(B)      excepts     from

discharge “any other educational loan that is a qualified education

loan.”   At least one court analyzing the dischargeability of loans

under § 523(a)(8)(B) has noted that “not every debt that is

incurred by a student in pursuit of an education is, without more,

a nondischargeable ‘student loan.’ ”              Id. at 269.      “Section 523

must be applied in a way that provides discernable boundaries”

between those debts that are dischargeable and those that are not.

Id.   The Bankruptcy Court for the Southern District of Indiana

contemplated the boundaries in In re Oliver, 499 B.R. 617 (Bankr.

S.D. Ind. 2013).

      19.    In Oliver, a student signed up to take classes at a local

university.        Id. at 619.    The student received a number of grants

and student loans to pay for her classes early on in the semester.

Id. at 620.     Nonetheless, as class costs were added to her student

tuition account and her grant and loan money depleted, Oliver owed

a balance for the remaining tuition on two of her classes.                     Id.

Oliver ultimately withdrew from the classes for which she owed




                                         14
 Case 18-03026     Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                             Document Page 15 of 37


tuition, leaving an outstanding balance in her student tuition

account.     Id.   She later filed for bankruptcy under Chapter 7 and

sought to have the debt she owed to the university discharged.

Id. at 621–22.        Among the issues before the Oliver court was

whether the unpaid balance for tuition constituted an “educational

loan” pursuant to § 523(a)(8)(B).             Id. at 621.       The university

maintained that the language in the “qualified education loan”

provision of § 523(a)(8)(B) covered this type of debt and made the

account nondischargeable.         Id.   Conversely, the Debtor argued that

her balance with the university was not an “educational loan” at

all and the debt was dischargeable. Id.

       20.   The Oliver court began by looking at the history of

§ 523(a)(8) as laid out, more thoroughly, in In re Chambers, a

2003 case from the Seventh Circuit, that had facts analogous to

those in Oliver. Id. at 621-22 (citing In re Chambers, 348 F.3d

650, 652-58 (7th Cir. 2003)).           In Chambers, the court found that

an unpaid balance on a student account was not a loan at all, so

it was dischargeable under § 523(a)(8).               Chambers, 348 F.3d at

658.    The Oliver court highlighted that Chambers “expressly left

to Congress the opportunity ‘to protect any educational “extension

of credit” ’ ” and expand the statute if it so chose.                  Oliver, 499

B.R. at 622 (quoting Chambers, 348 F.3d at 657).

       21.   The Oliver court explained that while “Congress ha[d]

progressively expanded the reach of § 523(a)(8)” with BAPCPA to




                                        15
 Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                           Document Page 16 of 37


exclude more student loans from discharge, it had not added the

language of § 523(a)(8)(B) simply to exclude from discharge any

and every debt with a connection to education, regardless of how

tenuous the connection might be.           Id. at 623.    Instead, “Congress

retained the phrase ‘any other educational loan that is’ ” as the

introductory clause to § 523(a)(8)(B).           Id.     Oliver gives weight

to the retention of these six words post-BAPCPA and says courts

cannot simply jump to the definition of § 221(d)(1) in deciding if

a debt is nondischargeable.          Id. at 622–23.        The Oliver court

expounded:

           “[A]ny other educational loan” is a “set,” and
           of all the types of loans that may fall
           thereunder, only the “subset” of “qualified
           education loans” falls within the exception to
           discharge. Said another way, there is a two-
           tiered analysis: first, whether a debt is an
           educational “loan” and, if it is, then whether
           it meets the Internal Revenue Code definition
           of “qualified education loan.”

Id. at 623 (emphasis omitted).          Oliver concludes that even with

the   BAPCPA   amendments,    the   plain     language    of   § 523(a)(8)(B)

requires a court to decide if the debt at issue is an educational

loan “before it analyzes whether the              [d]ebt is a ‘qualified

education loan’ ” under § 221.         Id. at 624; see Hazelton v. UW-

Stout, No. 18-cv-159, 2019 WL 413567, at *2 (W.D. Wis. Feb. 1,

2019) (“Because § 523(a)(8)(B) states that a ‘qualified education

loan’ is simply one type of ‘other education loan,’ a debt cannot

satisfy the definition in § 221(d)(1) unless it first qualifies as




                                      16
 Case 18-03026     Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                             Document Page 17 of 37


an ‘educational loan’ as a general matter within the meaning of

. . . [§ 523](a)(8)(B).”); D’Youville College v. Girdlestone (In

re Girdlestone), 525 B.R. 208, 211 (Bankr. W.D.N.Y. 2015) (“Under

the Bankruptcy Code, nondischargeability extends not to any such

‘qualified education loan,’ but only to ‘any other educational

loan that is a qualified education loan.’ “); see also Wiley v.

Wells Fargo Bank, N.A. (In re Wiley), 579 B.R. 1, 10 (Bankr. D.

Maine 2017) (discussing the requirements of § 221(d)(1)).

     22.     Here, the Jubers argue that § 523(a)(8)(B) and § 221(d)

apply   to   the   Oral     Loan   because   it   was   indebtedness     used   to

refinance a qualified education loan pursuant to § 221(d).                      The

Jubers focus on the fact that their extension of credit to the

Debtor appears to meet the § 221(d) requirements.                      The court,

however, does not need to decide if the Oral Loan was a refinance

of the Three Original Loans if the Oral Loan, itself, does not

overcome the threshold language of § 523(a)(8)(B) as outlined by

the Oliver court.

     23.     The issue of whether the Oral Loan is an “educational

loan” is, in and of itself, a two-part question: Was this a loan,

and if so, was it an “educational” loan?            See Alibatya v. New York

University (In re Alibatya), 178 B.R. 335, 338 (Bankr. E.D.N.Y.

1995) (“The term ‘educational’ is merely an adjective describing

‘loan.’ ”).      The Bankruptcy Code does not include a definition of

an “educational loan.”         Gorosh v. Posner (In re Posner), 434 B.R.




                                        17
 Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                           Document Page 18 of 37


800, 803 (Bankr. E.D. Mich. 2010).            The parties do not dispute

that the funds provided by the Jubers to pay off the Three Original

Loans constituted a loan.          Therefore, the pertinent issue is

whether the loan was educational in character and nature.               “[T]he

character of a loan should dictate how it is treated.”                  United

Student Aid Funds v. Flint (In re Flint), 238 B.R. 676, 680 (E.D.

Mich. 1999) (citing Santa Fe Med. Servs., Inc. v. Segal (In re

Segal), 57 F.3d 342, 349 (3d Cir. 1995)); see Lapusan v. Educ.

Credit Mgmt. Corp. (In re Lapusan), 244 B.R. 423, 424 (Bankr. S.D.

Ill. 2000) (citing Flint, 238 B.R. at 680–81); George Washington

Univ. v. Pelzman (In re Pelzman), 233 B.R. 575, 580 (Bankr. D.D.C.

1999) (recognizing that a loan was an educational loan when it was

“intended to allow the debtor to meet those expenses incidental to

her obtaining an education” and was “plainly designed to facilitate

the debtor’s education”).

     24.   This court is hard-pressed to find a case that describes

what establishes the “educational” character of a loan under

§ 523(a)(8)(B).     The nature of funds advanced to students is

usually challenged under § 523(a)(8)(A), not § 523(a)(8)(B). See,

e.g., Busson-Sokolik v. Milwaukee School of Eng’g (In re Sokolik),

635 F.3d 261, 266 (7th Cir. 2011); Brown v. Rust (In re Rust) 510

B.R. 562, 567 (Bankr. E.D. Ky. 2014). The case law exploring

“educational”    loans    under   § 523(a)(8)     typically    examines     how

students spend loan money or assesses consolidation loans, sought




                                      18
 Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                           Document Page 19 of 37


out by borrowers, in hopes of securing better loan terms or rates.

See generally Dufrane v. Navient Sols., Inc. (In re Dufrane), 566

B.R. 28, 36-39 (Bankr. C.D. Cal. 2017). This case is different.

     25.    Here,   the   Jubers   were    not   extending   credit,     as   an

institutional lender would, to fund an education by paying for

tuition, housing expenses, books, technology fees, meal plans,

study-abroad, and the like.         Unlike the lender in Pelzman, 233

B.R. at 580, the Jubers did not aim to facilitate the Debtor’s

education or allow the Debtor to pay for costs incidental to her

education.   Instead, the Oral Loan was personal in nature.             It was

extended to the Debtor as a means of helping the Juber’s Son.                  At

trial, Mr. Juber testified that the loan was made so that his son

and future daughter-in-law could start their marriage on the right

foot.   Mr. Juber admitted that the loan would benefit both his son

and the Debtor and would help their financial situation in the

long run.     The Debtor did not seek the loan from the Jubers.

Rather, the Jubers approached the Debtor about this opportunity

and framed the offer as one to benefit the pending marriage.                  The

Oral Loan was the Jubers’ good-hearted, albeit misguided, attempt

to get rid of debt their son could ultimately be responsible for

upon marriage.      It was not educational in nature.

     26.    Other provisions of § 523(a)(8) acknowledge that not all

monies provided to a student that ultimately pay for an education

are “educational loans.”       For example, § 523(a)(8)(A)(i) excepts




                                      19
 Case 18-03026         Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38     Desc Main
                                  Document Page 20 of 37


loans by non-profits and the government only when they are made

for    an    “educational        benefit.”         Similarly,     § 523(a)(8)(A)(ii)

emphasizes         that   only     those    obligations      to   repay      educational

benefits, scholarships, or stipends are nondischargeable. Golden,

596    B.R.       at   269–270.      Courts      interpreting     § 523(a)(8)(A)(ii)

contemplate         the   difference       between    a    standard    consumer    loan,

traditional         student      loans,    and     other    monies    that    bestow   an

educational benefit. Homaidan v. SLM Corp. (In re Homaidan), 596

B.R.        86,     102    (Bankr.        E.D.N.Y.        2019)   (explaining       that

§ 523(a)(8)(A)(ii), “both by its terms and read in context, does

not sweep in all education-related debt, or all loans that support

a student’s efforts to gain the benefits of an education”); Golden,

596 B.R. at 265 (“[Section 523(a)(8)(A)(ii)] does not include all

debt that confers the benefits of an education on the borrower.”).

These courts examine if the educational benefit at issue lacks the

“traditional characteristics of ‘educational loans.’ ”                          Golden,

596 B.R. at 268.

       27.        Homaidan warns against extending nondischargeability to

loans that lack these traditional characteristics. Homaidan, 596

B.R. at 102 (“It is hard to see where [this argument] would end—

conceivably, it would encompass credit card debt that was incurred

to purchase textbooks, personal loans that were used to pay for

tuition and school fees, and any other debt that, in one way or

another, facilitated a student’s efforts to gain the ‘benefits’ of




                                              20
 Case 18-03026    Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                            Document Page 21 of 37


an   education.”).     Homaidan     says    “that   is    not    what    Section

523(a)(8)(A)(ii) encompasses, or what the Bankruptcy Code permits,

or what Congress intended.” Id.

     28.    The    Oral     Loan    lacks     all    of    the        traditional

characteristics of a student loan and is more like the credit card

debt and personal loans that Homaidan concludes are dischargeable

under § 523(a)(8)(A)(ii). It had an incredibly low interest rate

and the extension of credit came after the Debtor completed her

education or had a need for student financing.              In addition, the

Oral Loan and Promissory Note made no mention of the Debtor’s

student status or the fact that it dealt with funds used towards

an education. The court heeds the cautionary language found in

Homaidan. Based on the statutory language as interpreted by the

relevant case law, the Oral Loan was not an educational loan within

the meaning of § 523(a)(8)(B).

     II.    Legislative History and Public Policy

     29.    “Another factor which augurs in favor of a finding that

the subject debt is not exempt from discharge” is the legislative

history,     London-Marable, 2008 WL 2705374, at *6, and the public

policy initiatives that create the backdrop to § 523(a)(8). “The

Bankruptcy Code was drafted to provide a discharge procedure that

enables insolvent debtor’s [sic] to reorder their affairs and start

a new life without the pressure and discouragement of pre-existing

debt.”     Posner, 434 B.R. at 803 (citation omitted).            One goal of




                                       21
 Case 18-03026    Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                            Document Page 22 of 37


the discharge provisions is to protect “the honest but unfortunate

debtor’s right to a fresh start.”           Lamento v. U.S. Dep’t of Educ.

(In re Lamento), 520 B.R. 667, 675 (Bankr. N.D. Ohio 2014) (citing

Posner, 434 B.R. at 803).        Nonetheless, Congress chose to “exclude

certain obligations from the general policy of discharge where the

public policy at issue outweighs [a] debtor’s need for a fresh

start.”    Posner, 434 B.R. at 803 (citing In re Pelkowski, 990 F.2d

737, 744 (3d Cir. 1993)).         “[I]n the case of section 523(a)(8),

Congress has revealed an intent to limit the dischargeability of

educational loan debt, and [a court] can construe the provision no

more narrowly than the language and legislative history allow.”

In re Pelkowski, 990 F.2d 737, 745 (3d Cir. 1993).                As such, 11

U.S.C. § 523(a)(8) limits the “ability of students to discharge

educational      loans     to   protect     the   financial     integrity     of

educational loan programs.”           Posner, 434 B.R. at 803 (citing

Pelkowski, 990 F.2d at 743).

     30.    ”[E]ducational loans are different from most loans.

They are made without business considerations, without security,

without cosigners, and relying for repayment solely on the debtor’s

future increased income resulting from the education.”                U.S. Dep’t

of Health and Human Servs. v. Smith (In re Smith), 807 F.2d 122,

125 (8th Cir. 1986) (alteration in original) (quoting H.R. REP. NO.

95-595, at 133 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6094).

“[U]nlike commercial transactions where credit is extended based




                                       22
 Case 18-03026       Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                                Document Page 23 of 37


on the debtor’s collateral, income, and credit rating, student

loans are generally unsecured and based solely upon the belief

that the student-debtor will have sufficient income to service the

debt following graduation.”                Andrews Univ. v. Merchant (In re

Merchant), 958 F.2d 738, 740 (6th Cir. 1992) (citing H.R. REP. NO.

95-595 (1977), reprinted in 1978 U.S.C.C.A.N. 5787). “Although

limited, the legislative history of section 523(a)(8) teaches that

the exclusion of educational loans from the discharge provisions

was designed to remedy abuses of the educational loan system by

restricting the ability of a student to discharge an educational

loan by filing for bankruptcy shortly after graduation.”                       Santa Fe

Med. Servs., Inc. v. Segal (In re Segal), 57 F.3d 342, 348 (3d

Cir. 1995) (citations omitted); see generally Essangui v. SLF V-

2015 Tr. (In re Essangui), 573 B.R. 614, 617-20 (Bankr. D. Md.

2017)    (reviewing           the     legislative      history     of     11    U.S.C.

§ 528(a)(8)).

     31.      In essence, by making student loans nondischargeable in

bankruptcy, Congress believed lenders would be incentivized to

“lend    to   borrowers        who    could      not   qualify    for   loans    under

traditional underwriting standards.”                    Posner, 434 B.R. at 803

(citing Pelkowski, 990 F.2d at 743).                   It is unequivocally clear

that “Congress enacted 11 U.S.C § 523(a)(8) in an effort to prevent

abuses   in    and    protect        the   solvency    of   the   educational     loan

programs.”     Merchant, 958 F.2d at 742 (discussing a prior version




                                            23
 Case 18-03026    Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                             Document Page 24 of 37


of § 523(a)(8)); Doyle v. Creeger (In re Creeger), Nos. 14-34053,

15-3023, 2016 WL 3049972, at *8 (Bankr. N.D. Ohio May 20, 2016)

(citing    Merchant).       “The   policy    considerations     underlying     11

U.S.C. § 523(a)(8) necessarily limit the parties who may take

advantage of the statute’s protections.”            Posner, 434 B.R. at 803.

     32.    Here, the Jubers would have the court find that Congress

intended 11 U.S.C. § 523(a)(8) to protect lenders like them.                   To

the Jubers, it does not matter that they would have lent to the

Debtor regardless of the prospects of repayment or that their loan

was not educational in nature. The Jubers ask the court to ignore

the fact that they are not a bank, a governmental institution, or

some other organization regularly engaged in the extension of

credit to students.        Further, they urge the court to look past the

fact that they reached out to the Debtor and offered favorable

terms to her and, more importantly, to their son.               The Jubers are

not the type of lenders that Congress intended to protect when

they considered the backbone of the student lending infrastructure

nationwide.      The Creeger court wrestled with a similar situation.

     33.    In Creeger, the plaintiff and the debtor were in a dating

relationship.       Creeger, 2016 WL 3049972, at *2.               Creeger was

studying at the University of Toledo on a student visa and, as

such, she was not eligible for “qualified student loans.”                     Id.

Moreover, she was not a citizen of the United States, so she had

insufficient credit history to obtain personal loans to pay for




                                        24
 Case 18-03026   Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                            Document Page 25 of 37


her education.       Id.   Thus, the plaintiff chose to fund Creeger’s

education for her, and he made payments to the school on her behalf

so that Creeger could obtain a degree.              Id.     It was understood

that the plaintiff’s payments directly to the university were a

loan to Creeger that would eventually need to be repaid in full.

Id.   Ultimately, the parties converted the debt owed under their

oral agreement to a promissory note, although the note “was void

of any language referring to the balance due as being derived from

an educational loan, qualified or otherwise.”             Id.     Creeger filed

for bankruptcy, and the plaintiff sought to have his loan to the

debtor      deemed     nondischargeable       pursuant       to    11      U.S.C.

§ 523(a)(8)(B).       Id. at *1–2.       The plaintiff argued that “the

catch-all provision of subsection B [was] no longer limited by the

more specific references contained in subsection A to governmental

and   non-profit     lenders,”   id.   at   *5   (quoting    the      plaintiff’s

motion), and the “class of lenders discussed is [sic] subsection

A [of § 523(a)(8)] [was] broadened to include the loan made by an

individual such as [p]laintiff, if the loan were a ‘qualified

education loan’ ” under subsection B, id. The parties filed cross-

motions for summary judgment on the issue of dischargeability.

Id. at *1.

      34.   The Creeger court started its analysis by acknowledging

that exceptions to discharge must be narrowly construed, id. at *4

(citations omitted), and limited to those “plainly expressed,” id.




                                       25
 Case 18-03026     Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                             Document Page 26 of 37


(quoting Bullock v. BankChampaign, N.A., 569 U.S. 267, 275 (2013)).

Ultimately, the Creeger court rejected the plaintiff’s argument

that subsection B applied to the debt.                 Id. at *6.       It decided

that the plaintiff’s interpretation is contrary to “longstanding

public policies underlying the nondischargeability of student

loans as embodied in § 523(a)(8), long before [BAPCPA] added

§ 523(a)(8)(B).”      Id. Creeger acknowledges that one of the reasons

Congress designed the § 523(a)(8) statutory scheme was to remedy

abuses in the educational loan system where students who were

otherwise unattractive candidates for credit were taking out loans

and then filing bankruptcy soon after graduation and discharging

their educational debt. Id. The court did not believe that there

was a public policy justification to support an expanded view of

“one   of    the   Bankruptcy      Code’s        harshest   nondischargeability

provisions to individual lenders,” nor any “legislative history

that would suggest that Congress intended to expand the statutory

protection in [that] manner” with the addition of § 523(a)(8)(B).

Id. at *7;    see London-Marable, 2008 WL 2705374, at *6 (concluding

that a loan agreement between individuals was dischargeable in

part   because      “[c]learly      the        financial    integrity    of   such

educational loan programs is not implicated here by discharging a

private debt”); see 124 Cong. Rec. 1791, 1791-92 (1978)(statements

of Rep. Ertel) (“The purpose of this particular amendment is to

keep our student loan programs intact . . . [T]he default rate in




                                          26
 Case 18-03026        Doc 48     Filed 08/26/19 Entered 08/26/19 13:20:38          Desc Main
                                  Document Page 27 of 37


the   student     loan         program       has    been     escalating      to    tremendous

proportions       .    .   .    [and]    the        number    of     students     going    into

bankruptcy . . . has increased[.] Without this amendment, we are

discriminating against future students, because there will be no

funds available for them to get an education.”).

      35.   The       lender-debtor           relationship         before    the    court    is

similar to the relationship in Creeger.                       In both cases, there were

close relationships that motivated the extensions of credit, not

the traditional bank-student relationship.                           Unlike institutional

lenders     who       need       to     be     enticed        with     the      prospect     of

nondischargeability to lend to risky borrowers without security,

both the plaintiff in Creeger and the Jubers were not contemplating

the concept of debt dischargeability when they chose to lend.                               The

plaintiff in Creeger would likely have lent to Creeger regardless

of her credit score, her status as a student, or her ability to

obtain a cosigner, if need be; similarly, the Jubers made clear

that the loan was for the benefit of the marriage, not to give a

student an opportunity for an education. They did not guarantee or

cosign her original student loan, and they were not even aware of

the extent of her student loan debt until she graduated and became

engaged to their son. Neither the Creeger plaintiff nor the Jubers

needed, nor bargained for, the extra incentives offered by Congress

through its enactment of § 523(a)(8).                        The Jubers are not part of

any student loan program, the financial integrity of which Congress




                                                   27
    Case 18-03026   Doc 48     Filed 08/26/19 Entered 08/26/19 13:20:38      Desc Main
                                Document Page 28 of 37


sought to protect by the passage of § 523(a)(8).                          Neither the

promissory note in Creeger nor the Promissory Note in this case

made any mention of an educational purpose or referred to them as

“education loans” or “student loans.”               And, tellingly, the Jubers

were not even aware of the protections of § 523(a)(8) until the

Debtor commenced her bankruptcy case and the couple discussed the

matter with a friend at their church.                The Jubers were motivated

by     the    reality    that     their    son    would     one     day    have    some

responsibility for these debts.

        36.   Under     some     circumstances      a     private     loan     between

individuals could be nondischargeable pursuant to § 523(a)(8)(B).

For example, several cases conclude that a debt is nondischargeable

when a guarantor pays off a student loan.                   See, e.g., Miller v.

Gomez (In re Gomez), Nos. 17-61024, 17-6048, 2017 WL 5952682, at

*1–2 (Bankr. D. Or. Nov. 29, 2017).2             These cases note that without



2
  Benson v. Corbin (In re Corbin), 506 B.R. 287, 296 (Bankr. W.D. Wash. 2014),
Rust, 510 B.R. at 564, and De La Rosa v. Kelly (In re Kelly), 582 B.R. 905, 907
(Bankr. S.D. Tex. 2018) involve plaintiffs who were either cosigners or
guarantors of student debts.    In each case, the debtors defaulted on their
student loan payments and the plaintiffs, as accommodation parties, were
required to pay off the student loans. Corbin, 506 B.R. at 290; Rust, 510 B.R.
at 565; Kelly, 582 B.R. at 907. When the debtors later tried to discharge their
debts to the plaintiffs, the plaintiffs argued nondischargeability under
§ 523(a)(8)(ii). Corbin, 506 B.R. at 291-92; Rust, 510 B.R. at 565-66; Kelly,
582 B.R. at 907. The Kelly court notes that the text of § 523(a)(8) never uses
the word “lender,” and as such, accommodation parties such as the plaintiffs in
Corbin, Rust, and Kelly, all came “within the universe of parties who [could]
bring nondischargeability complaints.” Kelly, 582 B.R. at 914. Kelly notes
that the purpose of the statutory scheme was to protect government entities and
non-profits. Id. Allowing cosigners to have the same protections as other
institutional lenders further protected the government and non-profits because
“many lenders would not provide loans without the backing of an accommodation
party who would guarantee the debt.” Id. at 912.



                                           28
 Case 18-03026      Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                               Document Page 29 of 37


the guarantee of the original loan, the students likely would have

been ineligible for an educational loan.                Rust, 510 B.R. at 565.

Thus, it makes sense that guarantors would be within the realm of

those parties protected by § 523(a)(8). Allowing accommodation

parties to have the same protections from discharge as government

and   non-profit      lenders       “supports   the   Congressional      intent   of

allowing educational loans to be available to those who might not

be able to get them on their own” and entices cosigners to lend a

hand to students.         Kelly, 582 B.R. at 912 (citing Rust, 510 B.R.

at 572).      The same cannot be said for the Jubers, as they did not

guarantee the Three Original Loans, cosign the Three Original

Loans,   or    in   any      way    provide   additional   “financial      backing”

necessary for the Debtor to secure the Three Original Loans. Unlike

the cosigners in Rust, Corbin, and Kelly, the Jubers’ did not sign

on to assist the Debtor in the event of default; the Jubers took

over the Debtor’s obligations in full and paid off the Three

Original Loans out of love for their son.

      III. The Substance of the Transaction Test

      37.     In addition to examining the statutory language at issue

and analyzing the legislative history of § 523(a)(8)(B), the court

will also consider the purpose of the loan by using the “substance

of the transaction test,” a test employed by many courts analyzing

§ 523(a)(8)(A) cases.              See Tift Cty. Hosp. Auth. v. Nies (In re

Nies), 334 B.R. 495, 501–02 (Bankr. D. Mass. 2005).                      While this




                                          29
 Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                           Document Page 30 of 37


court cannot locate another court applying this test to the

language of § 523(a)(8)(B), it is instructive in the absence of

relevant case law given its application to other provisions of

§ 523(a)(8).

      38.   “A   majority   of   courts    ha[ve]   adopted    a     test   that

determines the educational nature of the loan by focusing on the

substance of the transaction which resulted in the obligation.”

Id. at 501 (citing DePasquale v. Bos. Univ. Sch. of Dentistry (In

re DePasquale), 225 B.R. 830, 832 (B.A.P. 1st Cir. 1998)); see

Sokolik v. Milwaukee Sch. of Eng’g (In re Sokolik), 635 F.3d 261,

266 (7th Cir. 2011); Murphy v. Pa. Higher Educ. Assistance Agency

(In re Murphy), 282 F.3d 868, 870 (5th Cir. 2002).           “The ‘substance

of the transaction test’ reflects recognition of the congressional

purpose of § 523(a)(8), namely to ensure the availability of

educational financing.”      Nies, 334 B.R. at 502.       Congress achieved

its goal by ”principally protect[ing] government entities and non-

profits—places which lend money or guarantee loans to individuals

for   educational     purposes—from        bankruptcy     discharge.”        Id.

(alteration in original) (quoting TI Fed. Credit Union v. DelBonis,

72 F.3d 921, 937 (1st Cir. 1995)).                “The ‘substance of the

transaction test’ recognizes that the purpose of § 523(a)(8) is to

exempt entities that make educational loans from the effect of a

borrower’s bankruptcy discharge,” Rumer, 469 B.R. at 562 (citing

Nies, 334 B.R. at 501), and the statute itself is “concerned with




                                      30
 Case 18-03026         Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                                  Document Page 31 of 37


the circumstances surrounding the origination of the loan, rather

than what benefits the debtor may have derived” from the loan, id.

A “bankruptcy court reviewing a § 523(a)(8) case ‘need only ask

whether the lender’s agreement with the borrower was predicated on

the borrower being a student who needed financial support to get

through school.’ ”              Id. (quoting Sokolik, 635 F.3d at 266).

      39.    In Nies, the debtor graduated from medical school and

became a licensed practitioner in Massachusetts and Georgia.                        334

B.R. at 497.            Tift County Hospital, a non-profit, tax-exempt

corporation, was located in a rural part of Georgia and needed to

bring in new doctors to address growing health and medical needs

for the residents of Tift County.                 Id.   The hospital implemented

a recruitment program that provided recruited physicians with the

“opportunity to receive loans up to $75,000 to repay their student

loans.”     Id.    Under the program, “any loan granted to a physician

[was] forgiven, if the physician maintain[ed] a practice in Tift

County over an agreed period of time.”                   Id.    After receiving an

advertisement about this program through the mail, Nies submitted

his   resume      to    the      hospital   and   ultimately    entered     “into    an

agreement . . . with the Hospital to relocate to Tift County.”

Id.   The agreement between the parties stated that the “Agreement

[was] in furtherance of its purpose of providing medical care to

the public in medical fields that [had] been determined by the

Hospital to present a need that [was] not currently being serviced




                                             31
 Case 18-03026    Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38       Desc Main
                             Document Page 32 of 37


. . . in the community.”             Id. at 498.          As consideration for

relocating, “the Hospital agreed to provide [the Debtor] with a

$75,000 loan” that allowed physicians in the program to repay their

student debt.        Id.    The agreement further explained that if a

physician defaulted under the agreement or relocated her practice

out of Tift County within the timeframe provided in the agreement,

the entire loan would be due in full.                     Id.     Nies ultimately

defaulted under the terms of the agreement and relocated outside

of Tift County well before his contractual term was complete.                          Id.

Soon thereafter, Nies and his wife filed bankruptcy and attempted

to discharge the obligation to the hospital by arguing that it was

not a student loan protected by § 523(a)(8).                 Id. at 498–99.

      40.    The Nies court reviewed the legislative history to date

and   emphasized     the    unique     nature    of     educational       loans    that

warranted     protections      under    the     Bankruptcy       Code’s    discharge

provisions.      Id. at 501.     Nies notes that § 523 of the Bankruptcy

Code was the biproduct of reforms to section 439A(a) of the Higher

Education Act of 1965.       Id. (quoting In re Shipman (Dep’t of Mental

Health v. Shipman), 33 B.R. 80, 82 (Bankr. W.D. Mo. 1983)).

“[T]his     direct   link   to   the    federal       education    statute        is    an

excellent     indication     that    the      central    issue    in    determining

dischargeability      is    whether     the     funds    were     for   educational

purposes, not whether the funds constituted a loan.”                    Id. (quoting

Shipman, 33 B.R. at 82).         As such, Nies employs the substance of




                                         32
 Case 18-03026       Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38    Desc Main
                                Document Page 33 of 37


the transaction test to determine the purpose of the loan provided

to the physician by the hospital.               Id. at 501–06.     Nies finds that

the hospital had a business purpose and offered the loan to get

the Debtor to come to Tift County.               Id. at 505. It notes that the

“use of the funds by a debtor is not determinative of whether . . .

the loan is educational.”              Id. at 502 (citing Murphy, 282 F.3d at

873.

       41.    The Nies court explains that “courts have identified

several hallmarks which suggest an educational purpose,” including

consolidation        loans      that    explicitly     cancel      the    underlying

educational debt and create a new one.                   Id. at 504 (citations

omitted).     Moreover, Nies emphasizes that courts are “reluctant to

conclude that the creditor made the loan for an educational

purpose” where the loan was not made pursuant to some federal

program.      Id. (citing Resurrection Med. Ctr. v. Lakemaker (In re

Lakemaker), 241 B.R. 577, 580 (Bankr. N.D. Ill. 1999); Shaffer v.

United Student Aid Funds (In re Shaffer), 237 B.R. 617, 619–21

(Bankr.      N.D.    Tex.     1999)).      The   hospital’s      loan     was   not    a

consolidation loan because the terms of the loan did not explicitly

cancel the underlying student debt—the agreement did not contain

language     about     “subrogation,       assumption,      or   discharge      of    the

Debtor’s underlying educational debt.”                Id. at 505. The agreement

between the parties “reflected a non-educational business purpose

for    the   loan,    namely     the    recruitment    of    a   physician      for   an




                                           33
 Case 18-03026   Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                           Document Page 34 of 37


underserved rural area.” Id. The “primary intent” of the hospital

in “entering into the loan was to further the Hospital’s central

charitable and business mission, and not to offer the Debtor

favorable financing terms to restructure his existing educational

debt.”   Id.; see also Segal, 57 F.3d at 347, 349 (concluding that

the purpose of the loan from the hospital was not to facilitate

the   doctor-debtor’s     education,       “which   had   long   since     been

completed,” but instead for the hospital to secure her services);

Cmty. Mem’l Hosp. v. Gordon (In re Gordon), 231 B.R. 459, 461,

464–65 (Bankr. D. Conn. 1999) (dismissing a nondischargeabilty

claim regarding a hospital’s loan to a doctor-debtor because the

advance served a business purpose by encouraging the debtor to

establish a practice that furthered the hospital’s mission).

      42.   Here, like the hospital in Nies, the Jubers’ purpose in

extending the loan was not to enable the Debtor to pursue an

education. The hospital had a business purpose—to recruit a doctor

to further its own personal mission—and the Jubers had a personal

purpose—to protect their son and further their personal mission of

setting the children on stable financial footing. The Oral Loan

was not a consolidation loan because its terms did not explicitly

cancel the underlying student debt. Further, the Debtor did not

seek out the Jubers’ in hopes of consolidating her debt, and the

Debtor was not struggling to make her payments on the Three

Original Loans when the Jubers approached her about the Oral Loan.




                                      34
 Case 18-03026     Doc 48    Filed 08/26/19 Entered 08/26/19 13:20:38         Desc Main
                              Document Page 35 of 37


The Jubers’ goal is underscored by their failure to file IRS Form

1098-E, which the Debtor would need to deduct the interest on the

loan from her taxes, until they were instructed to do so by their

bankruptcy counsel.         The fact that they did not provide her with

the form suggests the purpose of the loan was not educational.

     43.    Courts have also applied an analysis similar to the

substance    of    the      transaction    test       in    cases    examining       the

“educational benefit” language of § 523(a)(8)(A)(ii) by looking at

whether a loan serves a “business purpose or an educational

purpose.”     See, e.g., Benson v. Corbin (In re Corbin), 506 B.R.

287, 297 (Bankr. W.D. Wash. 2014).

     44.    In Corbin, the debtor was a receptionist for Greenpoint

Technologies, and the vice-president of the company agreed to

cosign the debtor’s application for a student loan.                      Corbin, 506

B.R. at 290.       Corbin used the proceeds to fund her educational

expenses but ultimately left her employment at Greenpoint and

defaulted on the loan; the vice-president stepped in and made

payments on the loan “to avoid            adverse effects on her own credit

rating.”     Id.   The vice-president sought and received a judgment

against Corbin in state court.                 Id.     When Corbin later filed

bankruptcy, she attempted to discharge the judgment under, among

other provisions, § 523(a)(8)(A)(ii).                 Id.    The court noted that

a debt is nondischargeable as an “educational benefit” under this

subsection    if    “the     stated   purpose        for    the   loan   is    to   fund




                                          35
 Case 18-03026    Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                            Document Page 36 of 37


educational expenses.” Id. at 296 (citation omitted). Referencing

In re Belforte, the court found that there was “no business purpose

to the [l]oan on either the part of [the vice-president] or

Corbin.”      Id. at 297 (citing In re Belforte, Nos. 10-22742, 11-

1008, 2012 WL 4620987, at *7 (Bankr. D. Mass. Oct. 1, 2012)).

Instead, the funds were received to pay for educational expenses

and     the   vice-president     received    “no    consideration      for    her

signature.”      Id. at 297.     Consequently, the court concluded the

loan was not dischargeable.          Id.

      45.     Thus, in applying the substance of the transaction test

to this case, it is clear that the Jubers issued a private loan to

the   Debtor     that   served   a   personal      purpose   rather    than   an

educational one.        Unlike the vice-president in Corbin, the Jubers

did have an ulterior motive for using the HELOC to pay off the

Three Original Loans: a love for their son and a desire to

financially support his impending marriage.

      IV.     Attorney’s Fees

      46.     The Jubers requested attorney’s fees in this case and

cited to the language of the Promissory Note that allowed for the

same.     Based on well-established case law, however, an award of

attorney’s fees to the Jubers would not be appropriate given the

court’s ruling in favor of the Debtor.             See In re Kelly, 582 B.R.

905, 914 (Bankr. S.D. Tex. 2018); Bank of Am. v. Rice, 244 N.C.

358, 375 (N.C. Ct. App. 2015).




                                       36
 Case 18-03026    Doc 48   Filed 08/26/19 Entered 08/26/19 13:20:38   Desc Main
                            Document Page 37 of 37


                                  Conclusion

      The history of the transaction at issue coupled with the

history amongst the parties, leaves little doubt that the Oral

Loan was neither extended as nor intended to be an educational

loan.       The   Jubers    cannot   overcome     the    plain   language     of

§ 523(a)(8)(B) or the legislative history that tracks the creation

of and amendments to § 523.          An application of the substance of

the transaction test further bolsters the court’s conclusion that

the Jubers’ purpose, although generous, was ultimately not meant

to help the Debtor but, rather, their son.              Thus, the Oral Loan,

and   the   subsequent     Promissory    Note,   is   dischargeable     in   the

Debtor’s bankruptcy case and will be treated as a general unsecured

debt in the Debtor’s Chapter 13 plan.              The court will enter a

separate judgment consistent with this order.

      SO ORDERED.
This Order has been signed                       United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                        37
